Citation Nr: 1008960	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-12 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
disease (IBS), to include as secondary to service-connected 
post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction (claimed as sexual dysfunction), to include as 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

In March 2009, the Board remanded the issues on appeal to 
afford the Veteran VA examinations.  In November 2009, a VA 
examination and opinion was obtained on the issue of IBS, 
which as will be discussed below, is adequate upon which to 
base a determination.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's March 
2009 remand with regard to the matter of entitlement to 
service connection for IBS, to include as secondary to 
service-connected PTSD.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

The issue of entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

IBS has not been shown to be casually or etiologically 
related to the Veteran's service or to service-connected 
PTSD.





CONCLUSION OF LAW

Service connection, to include as secondary to service-
connected PTSD, is not warranted for IBS.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009) and 3.310(a) (as defined prior 
to the October 10, 2006 regulation change). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in November 2005 with regard to 
the claim for service connection for IBS.  The letter 
addressed all of the notice elements for establishing service 
connection on a direct basis.  A letter sent in December 2005 
provided the information and evidence necessary to establish 
service connection for IBS as secondary to service-connected 
PTSD.  In a March 2006 letter, the Veteran was provided with 
notice that addresses the relevant rating criteria and 
effective date provisions.  All three letters were sent prior 
to the initial unfavorable decision by the AOJ in January 
2007.  Further, a September 2007 letter provided all of this 
information in one letter, and the claim was subsequently 
readjudicated in a December 2009 supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for IBS, to 
include as secondary to PTSD.  All available service 
treatment records as well as all identified private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran did not 
identify any VA treatment records in addition to his VA 
examination reports.  

Pursuant to the Board's March 2009 remand, a VA examination 
and opinion was obtained in November 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinion obtained in this case is adequate, 
as it considered all of the pertinent evidence of record, to 
include the Veteran's records and his statements, and 
provides a complete rationale for the conclusions reached.  
Further, it addresses the relationship between the Veteran's 
service-connected PTSD and his IBS.  There is adequate 
medical evidence of record to make a determination in this 
case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

The Board acknowledges that there is no medical opinion that 
addresses the etiology of Veteran's IBS on direct basis.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination that addresses 
whether the Veteran's IBS is directly related to his service 
is not needed because there is no persuasive evidence that 
IBS symptomatology began until several years after the 
Veteran's separation from service.  This is supported by his 
own report that it was not until 1986 that he began 
experiencing such as well as the lack of medical evidence of 
such until many years after service.  Further, no competent 
evidence has been submitted to indicate that IBS is 
associated with an established event, injury, or disease in 
service or during the presumptive period.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claim for IBS on a direct 
basis.  38 C.F.R. 
§ 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claim for IBS.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
claimant may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for IBS.  
The service treatment records were absent for diagnoses of 
IBS.  Aside from a single September 1969 treatment record 
that indicated that the Veteran had diarrhea-upset stomach, 
there was no further symptomatology consistent with IBS.  
Moreover, there were no additional findings of diarrhea 
during the remainder of the Veteran's period of service.  

Importantly, the Veteran asserted during his November 2006 VA 
examination that he began having irritable bowels 
approximately 15 to 20 years ago.  This places the onset of 
persistent symptoms of IBS in approximately 1986, 
approximately 14 years after his separation from service.   A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board also finds it significant that the Veteran's post-
service treatment records date from 1976 to the present, yet 
there was no diagnosis of IBS until his 2006 VA examination.  
Thus, the absence of medical evidence of IBS until 2006, 
combined with the Veteran's own statements that he did not 
begin experiencing irritable bowel symptomatology until 
approximately 1986, weighs against a direct association 
between the IBS and service.

Moreover, there is no probative evidence indicating an 
association between the Veteran's service and his IBS.  As 
noted above, the medical evidence is absent for any 
suggestion that the Veteran's IBS is directly related to his 
military service.  Although the Veteran might sincerely 
believe that his IBS is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Turning to the Veteran's contention that his IBS is secondary 
to his service-connected PTSD, the Board finds that the more 
persuasive evidence does not support his assertion.  In 
November 2006, the Veteran underwent a VA examination wherein 
the claims file was reviewed and the examiner diagnosed IBS.  
The examiner stated that there is no current, reliable, well 
grounded medical literature that states PTSD specially causes 
IBS.  The Veteran reported that foods and odors of spicy 
foods may set off diarrhea which occurs approximately 30 
minutes after inhaling these substances.  The examiner added 
that it is well known that mental health issues can certainly 
play into bowel mobility, which can easily lead to fecal 
urgency and diarrhea.  Therefore, there appears to be an 
aggravation issue present concerning the PTSD causing an 
increase in bowel motility.  If he did not have PTSD, it is 
unknown as to whether he would or would not have any bowel 
dysmotility issues.  The increased symptoms are likely to be 
an increase in bowel movements and sudden urge to defecate.  
There is no medical consideration supporting this.  

In January 2007, the same examiner amended his opinion by 
stating the Veteran complained of occasional cramping.  There 
appeared to be no aggravation issue.  

In November 2009, the Veteran underwent another VA 
examination in connection with his claim.  The Veteran 
reported symptoms that have been present for at least the 
past 10 years.  This examiner summarized that although it is 
known that stress can cause transient increase in stomach 
hyperacidity and intestinal dysmotility, the Veteran's IBS is 
not due to, or permanently aggravated by, his PTSD.  The 
Veteran indicated that his IBS-like symptoms can occur 
independent of any PTSD symptomatology.  It is most likely 
that the Veteran's IBS-like symptoms would have occurred and 
progressed as it has, independent of a diagnosis of PTSD.  

As previously noted in the March 2009 remand, the Board 
assigns no probative value to the November 2006 VA opinion or 
January 2007 addendum as the examiner appears to contradict 
himself and did not sufficiently clarify his conclusion that 
there appeared to be no aggravation in the January 2007 
addendum.  Thus, the Board will discount the November 2006 VA 
examination and January 2007 addendum.

Turning to the November 2009 opinion, the Board concludes 
that although there is a suggestion that PTSD has some impact 
on IBS, the opinion does not suggest that the Veteran's 
service-connected PTSD has caused or permanently aggravated 
his IBS, which is necessary to establish service connection.  
In this regard, the examiner indicated that stress can cause 
transient increase in stomach hyperacidity and intestinal 
dysmotility.  However, temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition 
worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The examiner's description of stress having a 
"transient" increase in IBS symptomatology indicates that 
there is no permanent worsening.  Moreover, the Veteran's 
report that he has IBS symptoms that occur independent of IBS 
symptomatology supports the examiner's conclusion that PTSD 
is not causing IBS.  The Board affords this examiner's 
opinion great probative weight as it was based on a 
consideration of the claims file, clinical experience, 
medical literature and resources, and examination of the 
Veteran, to include his statements and contentions.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  As referenced above, the 
examiner's conclusion that the Veteran's IBS is not due to 
his PTSD is supported by the Veteran's own statements that 
his IBS symptomatology can occur independent of his PTSD 
symptomatology.  Accordingly, the Board assigns the November 
2009 VA examiner's opinion great persuasive value.  

In conclusion, the evidence of record indicates that IBS did 
not develop until many years after the Veteran's separation 
from service.  There is no persuasive evidence indicating 
that IBS is otherwise directly related to service.  
Additionally, the most persuasive evidence does not indicate 
that IBS is related to service-connected PTSD.  38 C.F.R. 
§ 3.310 (2006).  As such, service connection for IBS must be 
denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for irritable bowel disease 
(IBS), to include as secondary to service-connected PTSD, is 
denied.


REMAND

Reason for Remand:  Stegall v. West, 11 Vet. App. 268 (1998).

2.  Entitlement to service connection for erectile 
dysfunction (claim as sexual dysfunction), to include as 
secondary to service-connected post traumatic stress disorder 
(PTSD).

In November 2006, the Veteran underwent a VA examination in 
connection with his claim for erectile dysfunction.  The 
examiner concluded that based on the current medical 
literature, there was no documentation to prove that PTSD 
specifically or directly causes erectile dysfunction.  The 
examiner also noted that there appeared to be an aggravation 
issue and that it was well known that mental health issues 
can certainly play into the loss of libido, which appeared to 
be present in the Veteran.  Therefore, the examiner felt that 
it was at least as likely as not that the Veteran has some 
form of aggravation issue with the libido issues and PTSD.  
If he did not have PTSD, the examiner felt that it was less 
likely that he would have libido issues.  He added that the 
increased symptoms due to the PTSD are less likelihood of 
having full erectile capabilities, but there was no medical 
consideration supporting this.  

In a January 2007 addendum, the examiner deleted this prior 
analysis regarding the aggravation issues between PTSD and 
erectile dysfunction.  He replaced this paragraph with the 
sentence that PTSD did not cause or aggravate the Veteran's 
erectile dysfunction.  However, when the examiner provided 
the addendum, he did not support his conclusion that PTSD did 
not aggravate the erectile dysfunction with any reasoning.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  

In March 2009, the Board remanded for an examination and 
opinion because the November 2006/January 2007 opinion 
regarding the relationship between PTSD and erectile 
dysfunction was inadequate.  In November 2009, a VA examiner 
opined that the medical literature is silent regarding 
evidence that PTSD, a mental disorder, can serve as a 
causative or etiologic agent for the development of erectile 
dysfunction.  Although it is known that stress can 
potentially cause sexual dysfunction such as alterations in 
libido, the Veteran's erectile dysfunction is less likely as 
not specifically due to, or permanently aggravated by, his 
PTSD.  The Veteran's erectile dysfunction symptoms as least 
as likely as not represent a physiologic condition 
independent of his PTSD symptomatology.  It is most likely 
that the Veteran's erectile dysfunction would have occurred 
and progressed in the Veteran, as it has, independent of a 
diagnosis of PTSD.  

The Board concludes that the November 2009 VA opinion is 
inadequate upon which to base a determination.  In this 
regard, the examiner states that although it is known that 
stress can potentially cause sexual dysfunction such as 
alterations in libido, the Veteran's erectile dysfunction is 
less likely as not specifically due to, or permanently 
aggravated by, his PTSD.  He then adds that the Veteran's 
erectile dysfunction symptoms as least as likely as not 
represent a physiologic condition independent of his PTSD 
symptomatology.  However, the examiner does not explain why, 
in the Veteran's case, his PTSD is less likely as not 
permanently aggravating his erectile dysfunction.  In 
particular, the examiner did not sufficiently explain the 
significance of, or the rationale behind, his conclusion that 
the Veteran's erectile dysfunction was a physiologic 
condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Consequently, a remand is necessary to afford the Veteran an 
opinion that adequately addresses the relationship, if any, 
between his service-connected PTSD and erectile dysfunction.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a VA 
opinion that addresses his claim for 
service connection for erectile 
dysfunction, to include as secondary to 
service-connected PTSD.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the opinion.  The examination report 
must include responses to the each of the 
following items:

a.  Based on a review of the claims folder, 
including the service treatment records, 
private treatment reports, November 2006 VA 
examination with January 2007 addendum, and 
November 2009 examination, the examiner 
should opine as to the relationship, if 
any, between the Veteran's service-
connected PTSD and his erectile 
dysfunction.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether the 
erectile dysfunction was either proximately 
(a) caused by or (b) aggravated by his 
service-connected PTSD.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The examiner should note that this is the 
second remand for an adequate opinion 
supported by a sufficient rationale.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO/AMC 
should review the required medical opinion 
to ensure that it is responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the RO/AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  When the development requested has 
been completed, the claim for entitlement 
to service connection for erectile 
dysfunction, to include as secondary to 
service-connected PTSD, should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


